The defendant was convicted for conveying saws into the Calhoun county jail, for the purpose of aiding his brother, Talmadge Baker, to escape.
The evidence for the state tended to show that shortly after Talmadge Baker was placed in the Calhoun county jail on a charge of murder, the defendant and others came to the jail on the Sunday afternoon when religious services were being conducted and 12 to 15 persons in addition to the prisoners were present.
The defendant, when he entered the corridor of the jail, started to the place in the jail where his brother, Talmadge Baker was, and the jailor told him he would have to get back. He went back to where the negroes were and remained there an hour or more. The defendant, during that time, placed some saws tied in a rag in the negroes' cell in the jail, and, after the crowd left, a negro named Ringo threw a book containing part of the saws to Talmadge Baker.
There was evidence that the defendant was seen a week and a half or two weeks later loitering near the jail, that he was followed a short distance along the street by an officer, was arrested, and that saws were then found hanging down his back, concealed beneath his coat.
The defendant denied all connection with or knowledge of the conveying of saws into the jail on that Sunday afternoon, but admitted having saws on him at the time of his arrest.
The defendant was tried for the offense committed on Sunday afternoon. The indictment follows substantially the language of the statute. Section 6870, Code 1907.
The offense defined by the Code has three main ingredients — a prisoner confined under a lawful charge or conviction of a felony, the conveying into the jail of some instrument, etc., useful to aid the escape, the intent thereby to facilitate the escape of such prisoner. These ingredients are sufficiently set out in each count of the indictment, and the demurrers were properly overruled. Wilson v. State, 61 Ala. 151; Hurst v. State, 79 Ala. 55.
Most of the exceptions reserved to the evidence are so manifestly without merit, we will not take the time to point out their infirmities. It would serve no useful purpose to do so. The main question for determination is whether the court committed reversible error in its rulings admitting testimony of the acts of the defendant a week or more subsequent to the alleged commission of the offense for which he was prosecuted.
Testimony seeking to connect the defendant with the commission of the offense charged by proof of circumstances tending to show a different offense of a similar nature at a subsequent time, for which he is not trial, is not admissible in evidence when the state has introduced evidence showing the commission of the offense charged, and the defendant's guilty connection therewith by direct, positive testimony of a specific act, which in itself constitutes *Page 439 
the crime charged and the defendant's commission thereof.
The court in the instant case limited the testimony of the acts of the defendant subsequent to the alleged commission of the crime with which he was charged, to proof of scienter, intent, or motive. There was no question as to the identity of the defendant. The question then arises what connection with the scienter, motive, or intent to commit the prior offense has the conduct of the defendant at a subsequent date a week or more later, when from such conduct it appeared he was preparing to commit a similar offense. The two are entirely distinct and separate.
It is well settled as a general proposition that upon the trial of a defendant for one offense, evidence of another distinct offense, though of the same nature, is inadmissible. Ingram v. State, 39 Ala. 247, 84 Am. Dec. 782; Moore v. State,10 Ala. App. 179, 64 So. 520; Gassenheimer v. State, 52 Ala. 313; Cochran v. State, 30 Ala. 542; Wickard v. State, 109 Ala. 45,19 So. 491; 4 Michie's Dig. p. 149, par. 220 (1) (5); Dennison v. State, 17 Ala. App. 674, 88 So. 211.
Where in a criminal case it becomes necessary to show a particular intent in order to establish the offense charged, evidence of subsequent acts of the same kind, constituting distinct offenses, and occurring more than a week after the offense for which the accused is on trial, and having no connection therewith, is inadmissible. State v. Crowley,13 Ala. 172.
The court erred in admitting the testimony relating to the discovery of the saws on the defendant more than a week after the alleged commission of the offense for which he was prosecuted.
Charges 1 and 3, the affirmative charge for the defendant, were properly refused. There was a conflict in the evidence, and there was ample evidence upon which to convict the defendant.
Charge 2 is a substantial copy of charge 6 in Brown's Case,118 Ala. 111, 23 So. 81, and should have been given.
Charge 4 is a substantial copy of charge 6 refused to defendant in Sherrill v. State, 138 Ala. 3, 35 So. 129; Smith v. State, 197 Ala. 193, 72 So. 316, expressly overrules all cases holding this charge to be good. The Smith Case, supra, is followed in Rikard v. State, 209 Ala. 480,96 So. 412.
Charge 5 was held good in Brown's Case, supra, but Brown's Case was expressly overruled in Shelton v. State, 144 Ala. 106,42 So. 30, so far as it holds that this charge should have been given. It was properly refused.
Charge 6 should have been given for the reasons set out above, showing that the testimony as to the saws found on the defendant more than a week after the alleged commission of the offense for which he was on trial was inadmissible.
For the errors indicated, the judgment of the circuit court is reversed, and the cause remanded.
Reversed and remanded.